Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a 371 application filed on 02/17/2020 claiming priority to PCT/EP2018/072867, filed on 08/24/2018, in which claims 15-30 are pending and ready for examination as of the preliminary amendment filed on 02/17/2020.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/EP2018/072867, filed on 08/24/2018.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/17/2020.

Drawings

The Examiner contends that the drawings submitted on 02/17/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US 2015/0345939) in view of Dotzler (US 2018/0040129).

As to claim 15, Salter teaches a trailer, comprising:

a kingpin or a drawbar configured to couple to a tractor unit on a coupling side of the trailer (see FIG. 1 and [0026]-[0028]);

and a detectable pattern arranged on the coupling side of the trailer and configured for identifying the trailer ([0038], [0041], [0065]-[0067], and [0080]).

Salter does not teach wherein a predefined distance between the detectable pattern of the coupling side of the trailer and the kingpin or the drawbar is stored in the detectable pattern, and wherein the predefined distance is stored in a color code or a barcode or a matrix code.

However, Dotzler teaches wherein a predefined distance between the detectable pattern of the coupling side of the trailer and the kingpin or the drawbar is stored in the detectable pattern, and wherein the predefined distance is stored in a color code or a barcode or a matrix code ([0022], [0025]-[0027], and [0034]-[0039]; [0027] specifically states that “when the trailer 14 is angled relative to the tractor 12, a minimum distance between the two-dimensional barcode 16 and an axis X (see FIG. 4) of the kingpin 50 is defined as a referential distance RD. In the present embodiment, the information of the referential distance RD is stored (i.e., encoded) in the two-dimensional barcode 16 as the identification data of the trailer 14”; also see [0043]-[0044] and FIGs. 9-10; [0044] specifically states that “the two-dimensional barcode 16 encodes the default space distance DSD of the two rivets 52. The default space distance DSD is retrieved by the camera 18 when the trailer 14 is connected to the tractor 12, and then is stored in the memory 30. During operation of the tractor 12, the microprocessor 20 obtains the space distance SD of the two rivets 52 from the image data captured by the camera 18. Then, the microprocessor 20 calculates the articulation angle .theta. by comparing the space distance SD currently obtained to the default space distance DSD stored in the memory 30”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salter’s system with Dotzler’s system in order to obtain complete dimensional data of a tractor-trailer on a real-time basis (Dotzler; [0004]).

As to claim 26, Salter teaches a coupling system for identifying a trailer and/or for assisting a coupling process between a trailer and a tractor unit, comprising:

a trailer, comprising: a kingpin or a drawbar configured to couple to a tractor unit on a coupling side of the trailer (see FIG. 1 and [0026]-[0028]);

and a detectable pattern on the coupling side of the trailer and configured for identifying the trailer ([0038], [0041], [0065]-[0067], and [0080]);

and a tractor unit for coupling to the kingpin or the drawbar of the trailer; wherein the tractor unit includes a detection unit on a coupling side of the tractor unit for detecting a detectable pattern for identifying the trailer (see FIG. 1 and [0026]-[0028]; also see [0038], [0041], [0065]-[0067], and [0080]).

Salter does not teach wherein a predefined distance between the detectable pattern of the coupling side of the trailer and the kingpin or the drawbar is stored in the pattern, and wherein the predefined distance is stored in a color code or a barcode or a matrix code; and wherein the coupling system is configured to carry out a coupling process between the trailer and the tractor unit automatically.

However, Dotzler teaches wherein a predefined distance between the detectable pattern of the coupling side of the trailer and the kingpin or the drawbar is stored in the pattern, and wherein the predefined distance is stored in a color code or a barcode or a matrix code ([0022], [0025]-[0027], and [0034]-[0039]; [0027] specifically states that “when the trailer 14 is angled relative to the tractor 12, a minimum distance between the two-dimensional barcode 16 and an axis X (see FIG. 4) of the kingpin 50 is defined as a referential distance RD. In the present embodiment, the information of the referential distance RD is stored (i.e., encoded) in the two-dimensional barcode 16 as the identification data of the trailer 14”; also see [0043]-[0044] and FIGs. 9-10; [0044] specifically states that “the two-dimensional barcode 16 encodes the default space distance DSD of the two rivets 52. The default space distance DSD is retrieved by the camera 18 when the trailer 14 is connected to the tractor 12, and then is stored in the memory 30. During operation of the tractor 12, the microprocessor 20 obtains the space distance SD of the two rivets 52 from the image data captured by the camera 18. Then, the microprocessor 20 calculates the articulation angle .theta. by comparing the space distance SD currently obtained to the default space distance DSD stored in the memory 30”); and wherein the coupling system is configured to carry out a coupling process between the trailer and the tractor unit automatically ([0028] and [0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salter’s system with Dotzler’s system in order to obtain complete dimensional data of a tractor-trailer on a real-time basis (Dotzler; [0004]).

As to claim 16, the combination of Salter and Dotzler teaches wherein the detectable pattern comprises at least one permanently predefined point which can be detected by a detection unit (Salter; [0038]-[0039], [0052], [0065]-[0067], and [0080]; also see FIGs. 6A-6B and 7; Dotzler; [0043]-[0044]).

As to claim 17, Salter further teaches wherein at least one of the at least one permanent predefined point includes an active light emission ([0039], [0050], [0055], [0057], [0061], [0065], [0067], [0077], and [0080]).

As to claim 18, the combination of Salter and Dotzler teaches wherein the at least one permanently predefined point includes at least two permanently predefined points (Salter; [0038]-[0039], [0052], [0065]-[0067], and [0080]; also see FIGs. 6A-6B and 7; Dotzler; [0043]-[0044]).

As to claim 19, Salter further teaches when the at least two predefined permanent points include an active light emission, and wherein the at least two predefined permanent points emit light in different colors ([0039], [0050], [0055], [0057], [0061], [0065], [0067], [0077], and [0080]).

As to claim 20, Salter further teaches when the at least two predefined permanent points include a passive light emission, and wherein the at least two predefined permanent points emit light in different colors ([0039], [0050], [0055], [0057], [0061], [0065], [0067], [0077], and [0080]).

As to claim 21, Salter further teaches wherein at least one point of the at least one permanently predefined points is actively light-emitting, and wherein the emitted light is dynamically variable ([0039], [0050], [0055], [0057], [0059], [0061], [0065], [0067], [0073], [0077], [0080], [0081], and [0085]).

As to claim 22, the combination of Salter and Dotzler teaches wherein the detectable pattern is arranged in a predefined region on the coupling side of the trailer such that after the detectable pattern has been detected by a detection unit the position of the kingpin or of the drawbar may be determined (Salter; [0038], [0041], [0065]-[0068], and [0080]; Dotzler; [0022], [0025]-[0027], [0034]-[0039], and [0043]-[0044]).

As to claim 27, Salter further teaches wherein the detection unit comprises a camera and/or a sensor configured to detect the detectable pattern of the trailer (see FIG. 1 and [0026]-[0028]; also see [0038], [0041], [0065]-[0067], and [0080]).

As to claim 28, the combination of Salter and Dotzler teaches wherein the detection unit is configured to detect a distance and/or an angle with respect to the detectable pattern of the trailer to determine a current alignment of the trailer to be coupled and/or a distance from the tractor unit to the trailer (Salter; [0038], [0041], [0065]-[0068], and [0080]; Dotzler; [0022], [0025]-[0027], [0034]-[0039], and [0043]-[0044]).

Allowable Subject Matter

Claims 23-25, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482